Citation Nr: 1124104	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-10 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right foot hallux valgus, claimed as secondary to the Veteran's service-connected residuals of a left foot injury. 

2.  Entitlement to a compensable rating for the Veteran's service-connected residuals of a left foot injury.   



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

A January 2010 rating decision also addressed several other conditions.  However, absent a Notice of Disagreement, a Statement of the Case, and a substantive appeal, the Board does not have jurisdiction of those issues.  Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The Board notes that the Veteran testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's right foot hallux valgus has not been shown to be causally or etiologically related to active service or to his service-connected residuals of a left foot injury.

2.  The Veteran's service-connected residuals, left foot injury, is not manifested by an unstable or painful scar, does not result in limitation of motion and does not include flatfoot, weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe or malunion/nonunion of the tarsal or metatarsal bones. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for a compensable rating for the Veteran's service-connected left foot injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (as in effect prior to October 23, 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated September 2007 and January 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

In this case, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the January 2009 letter and March 2009 Statement of the Case (SOC) noted the rating criteria for scars and this was followed by a subsequent readjudication in June 2009.  As such the Veteran had has a meaningful opportunity to participate in the development of his claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran was first granted entitlement to service connection for residuals of a left foot injury in an April 1979 rating decision.  At that time a noncompensable rating was assigned effective from December 13, 1978.  In August 2007 the Veteran filed a claim for entitlement to service connection for a right foot disorder and entitlement to a compensable rating for his service-connected left foot injury residuals.  A January 2008 rating decision continued the noncompensable rating and denied entitlement to service connection.  The Veteran submitted a Notice of Disagreement (NOD) in November 2008.  A Statement of the Case (SOC) was issued in March 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in April 2009.  

The Board also notes that in June 2009 an additional rating decision granted entitlement to service connection for a callus of the left first metatarsal and right fifth metatarsal, assigning a 10 percent rating effective from August 3, 2007.  

Right Foot Disorder

As noted above, the Veteran has claimed entitlement to service connection for right foot hallux valgus.  He has asserted that this condition is secondary to his service-connected residuals of a left foot injury.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b).  Because the Board finds that there is no competent evidence that the Veteran's left foot disability caused or aggravated the Veteran's right foot hallux valgus, it is not necessary to determine which version of the regulation is applicable.

The Veteran's primary contention appears to be that he has right foot hallux which was caused or aggravated by his service-connected residuals of a left foot injury.  The evidence in the claims file consists of service treatment records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.

The Veteran does not contend, and service treatment records do not support, that he  had any manifestations of a right foot disorder in service.  In fact, service treatment records are entirely negative for any treatment for or diagnosis of such a condition.

 Post-service treatment records first show treatment for a right foot condition in February 2006, at which time a VA podiatry note mentioned painful calluses on both feet.  During a January 2008 VA examination the Veteran reported that both of his feet cramp up and that he has painful calluses on both feet.  Hallux valgus of 10 degrees was noted on right side angulation at the first metatarsal phalangeal joint.  However, December 2008 radiographic imagery revealed no significant bone or soft tissue abnormalities associated with the right foot.  

VA treatment records from January 2009 show continued treatment for painful calluses on the right foot, and in April 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported pain in the right fifth metatarsal joint while standing or walking.  Physical examination revealed no evidence of painful motion, swelling, instability or weakness.  Tenderness and abnormal weight bearing were noted.  Specifically, there was a tender callus under the fifth metatarsal, as well as callosities and an unusual shoe wear pattern.  The examiner stated that angulation of the first metatarso-phalangeal joint was 5 degrees and that dorsiflexion was zero to 80 degrees.  The examiner diagnosed the Veteran with mild bilateral hallux valgus, and indicated that the Veteran had mild to moderate effects on some daily activities.  After indicating a review of the Veteran's service treatment records and VA treatment records the examiner stated that the Veteran's right foot hallux valgus is very mild and has no relation to the Veteran's left foot injury residuals.

Social Security Administration records were also obtained, but these are largely redundant of the evidence already described and do not address a possible connection between the Veteran's service-connected residuals of a left foot injury and right foot hallux valgus. 

During the Veteran's March 2011 hearing before a Veterans Law Judge he reiterated his opinion that his right foot hallux valgus was due to his left foot injury residuals.  He stated that over the years he has had to put weight on the front of his foot and that this has changed his gait.  The Veteran reported that a private physician had told him that the two conditions may be related, but he did not produce these records or provide VA with sufficient information to request any such records.  

After a review of all of the evidence presented, the Board finds that the Veteran's right foot hallux valgus was not caused by or aggravated by his left foot injury residuals.  In so finding the Board places the greatest probative value on the April 2009 VA examination report.  This report addresses all of the evidence of record and goes into detail regarding the Veteran's history and current symptomatology.  The evidence supporting the Veteran's claim that the two conditions are related consists solely of his own unsupported statements, and includes no reference to any clinical evidence to support those assertions.  

Furthermore, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the etiological basis of a specific disorder.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the Veteran's claimed condition and his service-connected residuals of a left foot injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, the Veteran's lay statements are outweighed by the other evidence of record, including the April 2009 VA examination report, which indicates that the Veteran's right foot hallux valgus is not in any way related to his service-connected left foot injury residuals.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 

Residuals, Left Foot Injury

The Veteran has also claimed entitlement to a higher rating for his service-connected residuals of a left foot injury.  Essentially, the Veteran contends that the evaluations she has received for that condition do not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

As noted above, the Veteran was first granted entitlement to service connection for residuals of a left foot injury in an April 1979 rating decision, which assigned a noncompensable rating effective from December 13, 1978.  That rating was assigned under Diagnostic Code 7805, for scars.  The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Initially, the Board notes that the Veteran has already been assigned a separate 10 percent rating for right and left foot calluses under Diagnostic Code 5299-5284.  The Veteran has not appealed the rating decision granting that entitlement and the Board may not grant entitlement to a higher rating under that diagnostic code.  

The applicable rating criteria for scars and all other skin disorders are found at 38 C.F.R. § 4.118.  The Board notes that in October 2008 the regulations pertaining to those diagnostic codes were amended, effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 changes to be inapplicable.  

As the site of the scar is on the left heel, the rating criteria for disfigurement of the head, face or neck under Diagnostic Code 7800 do not apply.  Diagnostic Code 7802, pertaining to a superficial scar covering 144 square inches or more without limited motion, also does not apply.  

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  Under Diagnostic Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805 a scar may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118. 

The relevant evidence of record includes VA treatment records, VA examination reports and both written and oral statements from the Veteran.  The record indicates that the Veteran stepped in some glass during service, injuring his left heel.  

VA treatment records from January 2006 show complaints of bilateral foot pain and treatment for foot calluses.  Radiographic imagery from August 2007 indicated a mild bunion deformity of the left foot, and a VA podiatry noted from September 2007 mentioned painful calluses on both feet.  

In January 2008 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported having tenderness over the scar on his left heel.  He stated that he has avoided putting pressure on his left heel since he injured it and that the entire left foot has started hurting over the past two to three years.  Physical examination showed a 1 millimeter by 1 millimeter indented scar.  The scar was skin-colored and non-tender.  No ulceration or adhesions were indicated and there was no function loss from the scar.  The examiner noted that the Veteran had a steady gait and was able to stand.  No tenderness or weakness of the toe joints was indicated.  Non-tender foot callosities were noted, as was hallux valgus of 2 degrees of angulation at the right first metatarsal phalangeal joint.   

Subsequent VA treatment records from December 2008 indicate continued treatment for bilateral foot pain, and a podiatry consult note from January 2009 indicates that the Veteran was assessed with mild hallux valgus, tailor's bunions and calluses.  The calluses were debrided and insoles were recommended.  Social Security Administration records were also obtained, but these were largely duplicative of the evidence already described. 

In April 2009 the Veteran underwent an additional VA examination in support of his claim.  During that examination the Veteran reported that pain, fatigability and lack of endurance with regard to his left foot.  The Veteran stated that he has had painful calluses on the bottoms of both feet for years.  Physical examination revealed tenderness and abnormal weight bearing.  Hallux valgus with 7 degrees of angulation and dorsiflexion from zero to 80 degrees was noted.  There was no evidence of malunion, or muscle atrophy.  With regard to the laceration scar the examiner stated that no tenderness was noted.  The examiner diagnosed the Veteran with bilateral hallux valgus, but stated that this was not related to the Veteran's left heel laceration.  The examiner did state that the calluses demonstrated on examination were most likely the result of uneven weight bearing due to residuals of the Veteran's left heel injury.  

In March 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported symptomatology largely consistent with that indicated in the claims file.  

After reviewing the entirety of the record, the Board finds that the evidence does not demonstrate that a compensable disability rating is warranted under the diagnostic codes for scar.  The evidence of record does not indicate that the Veteran's residual scar is unstable or painful on examination.  Moreover, there is no evidence indicating any limitation of motion associated with that scar.  Accordingly, there is no basis upon which to grant a compensable rating for the laceration scar.  

The Board has also considered other potentially relevant diagnostic codes, specifically those applicable to disabilities of the foot.  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5281 (hallux rigidus), 5882 (hammer toe) and 5283 (malunion or nonunion of the tarsal or metatarsal bones) are not for application because none of those conditions have been demonstrated by the record.  

Under Diagnostic Code 5280 a 10 percent rating is warranted for unilateral hallux valgus for severe hallux valgus equivalent to amputation of the great toe, or if there is resection of the metatarsal head.  

Under Diagnostic Code 5284, for other foot injuries, a 10 percent rating is warranted for moderate injury, a 20 percent rating is warranted for moderately severe injury and a 30 percent rating is warranted for severe injury.  Actual loss of the foot is to be rated as 40 percent.  

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As noted above, the Veteran has been already assigned a 10 percent rating for callus of the left first metatarsal under Diagnostic Code 5284.  Accordingly, a higher rating is not available under that diagnostic code.  Similarly, a higher rating under Diagnostic Code 5280 is not available as the record indicates that the Veteran's hallux valgus is not related to his left heel injury residuals.  

The Board notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's disability has manifestations exceeding those contemplated by the schedular criteria.  Assignment of extra-schedular evaluations in this case is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does indicate that the Veteran is not currently working, but there is no assertion or indication that his service-connected residuals of a left foot injury have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

In sum, there is a preponderance of evidence against a compensable rating for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot disorder, claimed as secondary to the Veteran's service-connected left foot injury residuals, is denied. 

Entitlement to a compensable rating for the Veteran's service-connected residuals of a left foot injury is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


